DISSENTING OPINION OF
KOBAYASHI, J.
I dissent and would affirm the conviction. My reasons are three-fold:
1. Defendant was convicted under HRS § 752-1, which reads:
§752-1 Defined; penalty. Whoever maliciously and without the consent of the person entitled to the possession thereof, moves, takes away, carries away, or converts to his own use, any motorcycle, automobile, or any other motor driven vehicle, or any sampan, sailboat, motorboat, launch, or vessel of any kind whatsoever, or any airplane or aircraft, of any kind whatsoever, shall be guilty of the crime of malicious conversion and shall be fined not more then $1,000 or imprisoned at hard labor not more than five years, or both (emphasis added).
The words of the statute are clear and unambiguous and when a statute is plain and unambiguous there is no occasion for construction. State v. Good Guys for Fasi, 56 Haw. 88, 528 P.2d 811 (1974) (Supreme Court No. 5521, opinion filed November 25, 1974); State v. Tamanaha, 46 Haw. 345, 347, 379 P.2d 592, 593 (1963). Therefore, the majority errs in considering the legislative history and in giving effect to the legislative intent in construing the statute. See Twentieth Century Furniture, Inc. v. Labor and Industrial Relations Appeal Board, 52 Haw. 577, 579-80, 482 P.2d 151, 152-53 (1971).
*1102. Assuming arguendo that a construction of HRS § 752-1 is necessary, the conclusion of the majority that HRS § 752-1 prohibits only “joyriding” cannot stand.
Where construction is necessary, it is the court’s purpose to give effect to the legislative intent. However, in order for the legislative intent to be given effect, it must be expressed in the statute or reasonably appear from the language used. Hawaiian Airlines, Ltd. v. Public Utilities Commission, 43 Haw. 216, 219 (1959); Public Utilities Commission v. Narimatsu, 41 Haw. 398, 401 (1956).
While the legislative history quoted in the opinion of the majority does indicate that the statute was enacted to deal with the problem of “joyriding”, there is no declared legislative intent to restrict the statute solely to “joyriding”. Furthermore, the language used in the statute does not, expressly or impliedly, limit the crime of malicious conversion to “joyriding”. The word “joyriding” is not mentioned at all-in fact, the very words of HRS § 752-1, to-wit: “Whoever . . . moves, takes away, carnes away. ..” (emphasis added), show clearly that “joyriding” is not the sole act constituting the crime of malicious conversion. Thus, defendant’s act in towing the car from the government’s storage yard to his premises without proper permission and payment of the storage fees falls within the proscription of the statute.
3. As stated in State v. Kekaualua, 50 Haw. 130, 132, 433 P.2d 131, 133 (1967), “When a jury verdict involves conflicting evidence and depends on the determination of credibility of witnesses or the weight of evidence, the test on appeal is whether there is substantial evidence to support the verdict of the jury.”
The record reveals substantial evidence to support the conviction of the defendant and therefore the conviction should be affirmed.